Citation Nr: 0005089	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating for left knee 
chondromalacia greater than 10 percent.

2.  Entitlement to an initial rating for right knee 
chondromalacia greater than 10 percent.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

  

ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1974 to April 
1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which inter alia 
granted service connection for chondromalacia of the left and 
right knees, each evaluated as noncompensably disabling.  By 
rating actions in August 1997 and October 1997, 10 percent 
evaluations were assigned for the left and right knees 
respectively.  

The case was previously before the Board in July 1999 when 
the issues currently on appeal were remanded for further 
evidentiary development in accordance with the decision of 
the U. S. Court of Appeals for Veterans Claims (Court) in 
Deluca v. Brown, 8 Vet.App. 202 (1995).  


REMAND

On review of the claims folder following remand it is noted 
that the evidentiary record remains inadequate for a Deluca 
analysis with respect to evaluation of the veteran's service-
connected knee disabilities.  The report of the August 1999 
VA examination does not comply with the Court's directives in 
DeLuca, that examinations upon which rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flareups." DeLuca, at 206 
(emphasis added).  When the veteran claims functional loss 
due to pain, "[t]he medical examiner must be asked to 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the [joint] is 
used repeatedly over a period of time."  Id.  The Court's 
decision in Deluca specifically requires that the medical 
examiner should be asked to determine whether each joint in 
question exhibited pain, weakened movement, excess 
fatigability or incoordination and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to such pain, weakened 
movement, excess fatigability or incoordination.  In DeLuca, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 
(1994).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (1994) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The August 1999 examination report reflects the VA examiner's 
opinion that the "service-connected disability of each knee 
does result in weakened movement and excess fatigability and 
incoordination due to the pain in his knees."  It is further 
noted that the veteran's pain is manifested by his voluntary 
use of a cane to treat his pain.  However, as noted in the 
Board's July 1999 remand the Court stated in DeLuca that 
specificity of findings with regard to functional loss due to 
pain is required.  Although further delay is regrettable, an 
additional VA orthopedic examination is warranted to ensure a 
fully informed determination regarding the evaluation of the 
veteran's service-connected disabilities.

It this regard it is further noted that the record does not 
reflect whether the August 1999 VA examiner reviewed the 
veteran's claims folder in conjunction with the examination 
as mandated by the Board's remand.  VA's obligation to assist 
the veteran in the development of evidence pertinent to his 
claim includes the conduct of a thorough and contemporaneous 
examination, which takes into account the records of prior 
medical treatment. See Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  

Additionally, the Court recently held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  It was held further that a remand by the Court or 
the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand. 38 U.S.C. § 303.  Finally, it was held that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to insure compliance.  
Stegall v. West, No. 97-78 (U.S. Vet App. June 26, 1998). 

On remand the RO's attention also is directed to recent 
precedent opinions by the General Counsel of VA, holding that 
a veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257 (see 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  The 
General Counsel has further held that separate ratings are 
only warranted in those cases where the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his osteoarthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

In view of the foregoing, the case is REMANDED for the 
actions listed below.  

As previously noted the law requires full compliance with all 
orders in this remand. Stegall v. West, 11 Vet.App. 268 
(1998).  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction may be given a lower order of priority in terms 
of the necessity of carrying out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for either knee disability 
since August 1999.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
pertinent medical records for association 
with the claims folder.

3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his service-connected left and 
right knee disabilities.  The examiner 
must review the claims folder prior to 
evaluating the veteran and indicate in 
the examination report that such review 
has been accomplished.  All indicated 
tests and studies should be performed, to 
include full range of motion studies, and 
all clinical findings clearly set forth 
in the examination report.  Additionally 
the examiner should provide the following 
opinions based upon the medical evidence 
of record, with regard to each knee. 

a.  The examiner should be asked to 
provide an opinion as to whether 
each knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

All opinions expressed must be supported 
by reference to the medical evidence of 
record.

5.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

6.  Following the completion all above 
requested actions the RO should review 
the veteran's claims for increased 
ratings for his left and right knee 
disabilities, on the basis of all 
evidence of record, and all applicable 
law and regulations, to include the 
Court's directives in Deluca.  The 
precedential opinions of the General 
Counsel, should also be applied as 
warranted by the evidence.  If any action 
taken remains adverse to the veteran he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




